PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/735,290
Filing Date: 6 Jan 2020
Appellant(s): Eby et al.



__________________
Michael C. Campbell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/21/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/21/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
On pages 11 & 12, Appellant argues that Examiner improperly rejected claim 1-5 on the grounds of nonstatutory double patenting over claims of the ‘174 patent in view of LeMay because LeMay discloses a peripheral device and not a switch disposed in the housing of the game machine.  Examiner respectfully disagrees.  First, applicant is using inappropriate context of “peripheral device”. A keyboard and mouse maybe a  peripheral in the context of a home computer but a peripheral in the context of a gaming machine could include things like a player tracking system, bill validators, wireless communication systems which can be added as modules to gaming systems and could be disposed in the housing. Consequently, a person having ordinary skill in the art would recognize that a peripheral such as one for providing power for an external device and having its own processor could certainly be added to a gaming device.
On pages 12 & 13, Appellant makes the same argument as above but with respect to the double patenting rejection to claims 1-5 based on the ‘652 patent in view of LeMay to which the Examiner has the same response.
On pages 16 & 17, Appellant argues Examiner improperly rejected claims 1 and 3-7 over Mitchell in view of Azuma and LeMay because it requires the modification of Azuma by LeMay not Mitchell, since the computing resource is part of the Azuma teaching.  Examiner respectfully disagrees.   Azuma was not used for providing a computing resource, but rather for the teaching 
On pages 17 & 18, Appellant argues that the combination is improper because the computing device of Azuma requires being associated with a game of chance in order to make a power-feeding determination and consequently the proposed combination would change the principle of operation of the invention.  Examiner respectfully disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It appears as if Applicant is attempting to bodily incorporate Azuma to include the its processor and game data. Azuma was not used for the teaching of the computing device but rather for the teaching that a game check could be applied to providing power.  This would be performed by a secondary processor as taught by LeMay.  LeMay explicitly teaches that such a decentralized topology would be desirable to reduce a regulator burden ([0120]).  Furthermore, the proposed combination would be operational as the purported peripheral could make a game check by way of the player tracking system without having to be “associated” with the game processor.   
Also on page 18, Appellant argues that LeMay fails to disclose controlling a component disposed within a gaming device.  Examiner respectfully disagrees.  A person having ordinary skill in the art would know of peripherals such as player tracking devices and bill validators which could be a distributed peripheral and usually are found “disposed within a gaming device”.

Respectfully submitted,
/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.